Title: Thomas Jefferson to John Wood, 9 February 1817
From: Jefferson, Thomas
To: Wood, John


          
            Dear Sir
            Monticello Feb. 9. 17.
          
          Your favor of the 2d is recieved, and you are welcome to the use of my sextant for the rest of your survey.
          My grandson Francis Eppes is now here, learning Spanish. we expect he will be so far advanced in a couple of months as to be able to go on by himself. he will then be to go to some school, to a carry him on in his Latin & Greek, in the former of which he is has still much to learn, in the latter all but the grammar. I had intended to propose to his father that he should go to you, as he ultimately decides where to send him. Lynchburg would have been greatly preferred for healthiness, altho I suppose by his withdrawing from Richmond during the months of August and September, he might escape the effects of the climate. I have little doubt that mr Eppes will approve his going to you. there was no teacher in Lynchburg in the beginning of December, and whether there be one or not, I am confident you may command as many pupils there at all times as you would chuse to undertake. I am not without a hope therefore that the healthiness of the place will again invite you to it. I salute you with esteem and respect.
          Th: Jefferson
        